Citation Nr: 1730733	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS) (claimed as chronic constipation), to include as due to PTSD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux), to include as due to PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as due to PTSD.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for a sleep disorder, to include as due to PTSD.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left shoulder disorder (to include rotator cuff tear).

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a neurological disorder, (claimed as bilateral lower extremity and body twitching, cramping, restless leg syndrome, muscle spasms, buckling), to include as due to exposure to tactical herbicides and/or Southwest Asia environmental hazards.

9.  Entitlement to service connection for peripheral neuropathy, both lower extremities, to include as due to exposure to tactical herbicides and/or Southwest Asia environmental hazards.

10.  Entitlement to service connection for peripheral neuropathy, both upper extremities, to include as due to exposure to tactical herbicides and/or Southwest Asia environmental hazards.

11.  Entitlement to service connection for a low back disorder (claimed as degenerative disc disease L1-L5).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr. Attorney-At-Law


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1967 to July 1971, October 1971 to September 1988, and from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from February 2011 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico, that, in pertinent part, denied the above claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran has requested and confirmed requests for a Board hearing via live video conference for all issues under appeal in both the February 2011 and December 2012 rating decisions.  See June 2015 VA Form 9; see also August 2015 Berry Law Firm correspondence ("Election for a Board of Veteran's Appeals Hearing by Live Video Conference.")  In addition, counsel for the Veteran acknowledged the pending hearing request during a telephonic conference with the RO concerning the status of the appeal.  See December 2015 Report of General Information ("Contacted the law firm to follow up on their appeal...I explained it was waiting a Video Hearing.")

To date, the record does not reflect satisfaction of this hearing request.  To ensure full compliance with due process requirements, a remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing to be held at the earliest opportunity possible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


